Citation Nr: 0405937	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post left elbow fracture 
dislocation, status post open reduction and internal fixation 
of the radial head with degenerative changes (major).

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for left upper extremity weakness due to status 
post left elbow fracture dislocation, status post open 
reduction and internal fixation of the radial head with 
degenerative changes (major).

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent disabling for L5-S1 disc annular tear with 
lower back pain.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for asthma.

7.  Entitlement to a compensable evaluation for the residuals 
of a laceration of the right thumb.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1986 to 
February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2000 and 
April 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Houston, Texas.  

In written correspondence received in July 2003, the veteran 
withdrew his claim seeking entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  Accordingly, this is not before the Board for 
appellate consideration.  

In October 2003, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been included in the claims folder for 
review.  

The issue involving entitlement to a compensable evaluation 
for bilateral hearing loss will be discussed in the decision 
portion of this action.  All other issues will be discussed 
in the remand portion of this action.  As such, those issues 
will be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The veteran has Level I hearing in the right ear and 
Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 6100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President has signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim for entitlement to a 
compensable evaluation for bilateral hearing loss, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been notified of the information 
necessary to substantiate the claim by means of the 
discussions in the original rating decision and the statement 
of the case (SOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his hearing is more disabling 
than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA by letter, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent an audiological evaluation of his 
service-connected bilateral hearing loss.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records pertaining 
to his hearing loss.  The veteran was also provided a recent 
medical examination in order to assess the severity of the 
service-connected bilateral hearing loss.  Moreover, the 
veteran was given the opportunity to provide testimony before 
a Veterans Law Judge in October 2003.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone an examination so 
that the VA would have a complete picture of the veteran's 
bilateral hearing loss.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, that letter did request a response 
within 30 days, which is contrary to 38 U.S.C.A. § 5103(b) 
(West 2002).  Yet, the veteran did submit a note to the VA in 
July 2003 asking that his claim be expedited and forwarded to 
the Board for immediate review.  Moreover, an amendment to 
the VCAA was recently enacted clarifying that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003), the Court discussed the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding the issue of a 
compensable rating for bilateral hearing loss, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal stems from the veteran's disagreement with 
an evaluation assigned as a result of the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

As a result of the veteran's claim for benefits, a VA 
audiological examination was performed in April 2000.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
15
20
LEFT
40
25
15
10
25

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  The average pure tone thresholds, in 
decibels, for the right ear was 25 and for the left ear was 
19.  

These results were forwarded to the RO, which, in turn, 
granted service connection for bilateral hearing loss.  A 
noncompensable evaluation was assigned.  The veteran was 
notified of that decision and he appealed the assignment of 
the noncompensable evaluation.  As a result of his appeal, 
another audiological examination was accomplished in May 
2002.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
30
LEFT
25
20
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 28 and for the left ear was 19.  

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2003); 38 C.F.R. 
§ 4.85(b) and (e) (2003).  Tables VI and VII are reproduced 
below.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2003).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In the present case, and using the most recent examination, 
the veteran has average hearing loss level of 28 in the right 
ear, with a 96 percent word recognition score.  For the left 
ear, he has an average hearing loss level of 19 with a 100 
percent word recognition score.  

Applying the above information to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear, and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2003).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a noncompensable disability 
rating.  38 C.F.R. § 4.85, Table VII (2003).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999.  The revised regulations do 
not contain any substantive changes that affect this 
particular case, but add certain provisions that were already 
the practice of VA.  38 C.F.R. § 4.85 (2003).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (2003).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2003) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2003), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2003), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.  

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher.  However, the Board 
is bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2003).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the mandated mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on the reported audiometric 
evaluation does not warrant an evaluation more than discussed 
above.  When findings on the audiometric studies are compared 
to Table VI of the Rating Schedule, the results are that the 
veteran has Level I hearing in the right ear and Level I 
hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, 
Code 6100, such levels of hearing acuity warrant a 
noncompensable rating.  Accordingly, the Board concludes that 
an initial compensable rating for bilateral hearing loss is 
not warranted at any time during the pendency of the appeal.  
See Fenderson, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  


REMAND

As was reported in the Introduction, the remaining five 
issues on appeal are being remanded to the RO for additional 
development.  Pursuant to the VCAA, VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the remaining issues 
on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in June 2002.  Supplemental statements of 
the case were provided in July 2003.  A review of these 
documents does not show that the appellant was notified of 
the evidence he needed to supply and what VA would do in 
order to assist him with the remaining issues on appeal.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to these issues.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the record reflects that the veteran underwent 
a VA Respiratory Examination in April 2002.  The examiner 
admitted that he did not review the veteran's claims folder 
or his medical records.  Thus, he did not have the veteran's 
history before him nor did he know exactly why the veteran 
was appearing before him.  The record also reveals that the 
veteran has not undergone recent examinations of the left 
arm, right thumb, or lower back.  Moreover, a VA examiner has 
not specifically commented on the veteran's assertions that 
he now suffers from a ratable psychiatric disability and that 
this disability is related to the veteran's military service 
or any incidents therein.  

Since the issues must be remanded for the foregoing VCAA 
notification reasoning, the appellant should undergo 
additional medical examinations.  See Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  

As noted above, the veteran receives benefits for a disc 
disability of the lower back.  The rating criteria pertaining 
to intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002).  Similarly, the rating criteria for diseases and 
injuries of the spine were recently amended effective 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 
2003).  An examination of the lower back has not been 
accomplished since the change to the regulations.  The Board 
believes that such an examination should be accomplished and 
an examination report produced that contains the clinical 
findings addressing the revised rating criteria, which 
includes both orthopedic and neurologic criteria.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2002 for the disabilities at issue and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for neurology, psychiatric, and 
orthopedics examinations.  

A.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo VA 
examinations by an orthopedist and a 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

B.  With respect to the veteran's left 
arm and right thumb disabilities, the 
veteran should undergo examinations by a 
neurologist and orthopedist.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  

The orthopedist and neurologist should 
specifically comment on the 
manifestations and symptoms produced by 
the veteran's left arm and right thumb 
disabilities.  Readings should be 
obtained concerning the veteran's range 
of motion of the arm and thumb, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion.  
Additionally, the examiners should be 
requested to determine whether the right 
thumb and left arm exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The neurologist should comment on 
any paralysis found and any nerves 
affected by the particular disability.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

C.  The RO should schedule the veteran 
for a psychiatric examination in order to 
determine whether the veteran now suffers 
from an acquired psychiatric disability.  
The examiner should be given a copy of 
this remand and the appellant's entire 
claims folder.  The examiner should be 
requested to review the appellant's 
medical history prior to conducting the 
examination and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should express an opinion as 
to whether the veteran now suffers from a 
psychiatric disability and whether any 
found disability is at least as likely as 
not related to the veteran's military 
service or any incidents therein.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.

The examiner must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

D.  The veteran should be scheduled for a 
VA pulmonary examination in order to 
determine the severity of the veteran's 
asthma.  The claims folder and a copy of 
this remand are to be made available to 
the examiner to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.

The RO should arrange to have the 
appellant undergo a pulmonary function 
test for the purpose of determining the 
severity of his pulmonary disability.  
The claims file and a copy of this remand 
must be made available to the examiner.  
The examiner should be requested to 
express an opinion as to the degree of 
disability associated with the 
disability.  If further testing or 
examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  
Specifically, the examiner is requested 
to evaluate and describe in detail the 
effect the veteran's service-connected 
bronchial asthma may have on his 
industrial capability.  

The examiner must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



